 Case 3:20-cv-01917-B-BN Document 15 Filed 09/11/20                   Page 1 of 1 PageID 175



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

BRIAN M. MATTES,                        §
BOP Register No. 10973-052,             §
                                        §
          Plaintiff,                    §
                                        §
V.                                      §                     No. 3:20-cv-1917-B-BN
                                        §
M.D. CARVAJAL, Director of BOP, ET AL., §
                                        §
          Defendants.                   §

                ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
                 RECOMMENDATION OF THE MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. An objection was filed by Plaintiff. The District Court reviewed de novo those portions of

the proposed findings, conclusions, and recommendation to which objection was made, and reviewed

the remaining proposed findings, conclusions, and recommendation for plain error. Finding no error,

the Court ACCEPTS the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge (the “FCR”). The Court therefore DENIES Plaintiff’s motion requesting a

temporary restraining order or preliminary injunction [Dkt. No. 9] and DISMISSES his complaint

[Dkt. No. 3] without prejudice to Plaintiff’s filing within 21 days after the entry of this order an

amended complaint that cures, if and where possible, the deficiencies outlined in the FCR.

       SO ORDERED.

       DATE: SEPTEMBER 11, 2020.


                                              _________________________________
                                              JANE J. BOYLE
                                              UNITED STATES DISTRICT JUDGE
